Case
   Case
     4:18-cv-11018-MFL-RSW
        5:18-cr-20663-JEL-DRGECF
                              ECFNo.
                                   No.
                                     42-1
                                       3 filed
                                           filed10/04/18
                                                 10/14/18 PageID.7
                                                           PageID.786Page
                                                                        Page
                                                                          1 of18of 8
Case
   Case
     4:18-cv-11018-MFL-RSW
        5:18-cr-20663-JEL-DRGECF
                              ECFNo.
                                   No.
                                     42-1
                                       3 filed
                                           filed10/04/18
                                                 10/14/18 PageID.8
                                                           PageID.787Page
                                                                        Page
                                                                          2 of28of 8
Case
   Case
     4:18-cv-11018-MFL-RSW
        5:18-cr-20663-JEL-DRGECF
                              ECFNo.
                                   No.
                                     42-1
                                       3 filed
                                           filed10/04/18
                                                 10/14/18 PageID.9
                                                           PageID.788Page
                                                                        Page
                                                                          3 of38of 8
Case
  Case
     4:18-cv-11018-MFL-RSW
        5:18-cr-20663-JEL-DRG ECF
                               ECFNo.
                                   No.42-1
                                       3 filed
                                            filed10/04/18
                                                  10/14/18 PageID.10
                                                            PageID.789Page
                                                                        Page
                                                                           4 of4 8of 8
Case
  Case
     4:18-cv-11018-MFL-RSW
        5:18-cr-20663-JEL-DRG ECF
                               ECFNo.
                                   No.42-1
                                       3 filed
                                            filed10/04/18
                                                  10/14/18 PageID.11
                                                            PageID.790Page
                                                                        Page
                                                                           5 of5 8of 8
Case
  Case
     4:18-cv-11018-MFL-RSW
        5:18-cr-20663-JEL-DRG ECF
                               ECFNo.
                                   No.42-1
                                       3 filed
                                            filed10/04/18
                                                  10/14/18 PageID.12
                                                            PageID.791Page
                                                                        Page
                                                                           6 of6 8of 8
Case
  Case
     4:18-cv-11018-MFL-RSW
        5:18-cr-20663-JEL-DRG ECF
                               ECFNo.
                                   No.42-1
                                       3 filed
                                            filed10/04/18
                                                  10/14/18 PageID.13
                                                            PageID.792Page
                                                                        Page
                                                                           7 of7 8of 8
Case
  Case
     4:18-cv-11018-MFL-RSW
        5:18-cr-20663-JEL-DRG ECF
                               ECFNo.
                                   No.42-1
                                       3 filed
                                            filed10/04/18
                                                  10/14/18 PageID.14
                                                            PageID.793Page
                                                                        Page
                                                                           8 of8 8of 8
